DETAILED ACTION
Claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennis, Jr et al., (hereinafter Ennis), U.S. Patent No. 5,521,907, in view of Le Nerriec et al., (hereinafter Le Nerriec), U.S. Publication No. 2015/0382050.

As per claim 1, Ennis discloses a time synchronization system, comprising a host, a first device and a second device [fig. 6, col. 2, lines 42-67, col. 6, lines 1-52, a time synchronization system, comprising a host, a first device and a second device (console 16, site A, site B)], each of the host, the first device and the second device has a time system respectively;
wherein the first device [fig. 6, col. 2, lines 42-61, col. 6, lines 38-52, the first device (site A)] is configured to send a first signal to the second device at a local time T2 of the first device [col. 5, lines 21-52, col. 6, lines 1-52, send a first signal to the second device at a local time T2 of the first device (matching of the unique identifiers gives the packet's departure and arrival times at the monitoring points; T1 represents the departure time stamp from monitor point Am)] according to a control command sent from the host [fig. 6, Abstract, col. 3, lines 5-19, col. 5, lines 21-52, col. 6, lines 1-52, according to a control command sent from the host (Console 16 begins the coordination of arrival and departure times; console configures and triggers probes 12, 13 to start capturing and processing data)], 
col. 6, lines 38-52, col. 7, lines 1-57, the second device is configured to receive the first signal sent from the first device at a local time T3 of the second device (arrival time stamp T2 at monitor point Bm)], and send first data carrying the time T3 to the host [fig. 6, col. 5, lines 21-49, send first data carrying the time T3 to the host (after the probes 12, 13 collect data in their respective buffers, the collected data is sent to console 16 for processing)]; 
the host is configured to acquire the time T2 from the control command, receive the first data carrying the time T3 sent from the second device, and determine a system time difference between the time systems [fig. 6, col. 6, lines 37-52, col. 7, lines 1-57, determine a system time difference between the time systems (console 16 … calculate the round-trip delay or travel time)] corresponding to the first device and the second device according to the time T2, the time T3, and a preset AIR [col. 6, lines 37-52, col. 7, lines 1-57, the host is configured to acquire the time T2 from the control command, receive the first data carrying the time T3 sent from the second device, and determine a system time difference between the time systems corresponding to the first device and the second device according to the time T2, the time T3, and a preset AIR (console 16 which internally stores and analyzes the processed data to produce the round-trip delay or travel time measurement; timestamp and packet identifier are generated and stored in a table; dAB represents a delay in traveling from monitor point Am to monitor point Bm (fixed duration); T1 represents the departure time stamp from monitor point Am (T2); T2 represents the arrival time stamp at monitor point Bm (T3))], wherein the AIR is a fixed duration of the first signal transmitted from the first device to the second device [col. 6, lines 37-52, col. 7, lines 1-57, wherein the AIR is a fixed duration of the first signal transmitted from the first device to the second device (dAB represents a delay in traveling from monitor point Am to monitor point Bm (fixed duration))].
Ennis discloses communication paths between the devices (site A, site B, and console 16) [fig. 6, col. 2, lines 42-67]. Ennis does not explicitly disclose wherein the first signal is a signal that transmitted in the wireless channel with a fixed duration. 
However, Le Nerriec teaches a time synchronization system, comprising a host, a first device and a second device, each of the host, the first device and the second device has a time system respectively [fig. 3, paragraphs 0024, 0048, 0051, a time synchronization system, comprising a host, a first device and a second device, each of the host, the first device and the second device has a time system respectively (system 100 for outputting synchronized media content over a network; system 100 includes a controller output device 110, and one or more receiver output devices 120, 130, 140)]; 
wherein the first device [fig. 1, paragraph 0030, the first device (controller output device 110)] is configured to send a first signal … according to a control command sent from the host [fig. 1, paragraph 0030-0033, according to a control command sent from the host (the time values 141 to provide a reference clock)], the first signal is a signal that transmitted in the wireless channel with a fixed duration [fig. 1, paragraphs 0024, 0052, 0053, 0063, 0081, the first signal is a signal that transmitted in the wireless channel with a fixed duration (output devices 110, 120, 130 and 140 are connected on the wireless network through use of one or more wireless connections; the output devices (e.g., 120, 130, 140) of the network 101 can be acoustically configured or otherwise arranged so that each output device outputs audio content for a particular channel)]. 
Le Nerriec, paragraph 0034].

As per claim 2, Ennis discloses the system of claim 1, wherein the host further configured to 
send the control command to the first device, which is configured to instruct the first device to send the first signal to the second device at time T2 [fig. 2, 6, col. 3, lines 5-19, send the control command to the first device, which is configured to instruct the first device to send the first signal to the second device at time T2 (console configures and triggers probes 12, 13 to start capturing and processing data)].

As per claim 3, Ennis discloses the system of claim 1, wherein the first device further configured to send second data carrying a time T1 to the host, wherein the time T1 is a local time of the first device at which the first device sends the second data to the host [fig. 2, 6, col. 5, lines 21-50, col. 6, lines 38-52, wherein the first device further configured to send second data carrying a time T1 to the host, wherein the time T1 is a local time of the first device at which the first device sends the second data to the host (console configures and triggers probes 12, 13 to start capturing and processing data)]; 
col. 6, lines 1-52]. Ennis does not explicitly disclose the host further configured to determine the time T2 according to a preset threshold and the time T1, the time that the first device receives the control command sent from the host does not exceed the time T2.
However, Le Nerriec teaches determine the time T2 according to a preset threshold and the time T1, the time that the first device receives the control command sent from the host does not exceed the time T2 [paragraphs 0035, 0066, 0087, 0088, determine the time T2 according to a preset threshold and the time T1, the time that the first device receives the control command sent from the host does not exceed the time T2 (detect when the difference between the timestamp of individual frames in the media content data 143 and the master clock maintained by that device exceeds a predetermined threshold)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the system described in Ennis by including a preset threshold as taught by Le Nerriec because it would provide the Ennis's system with the enhanced capability of optimizing the media consumption experience for the user [Le Nerriec, paragraph 0034].

As per claim 4, Ennis discloses the system of claim 3, Ennis does not explicitly disclose wherein the preset threshold is related to an air duration of the second data transmitted from the first device to the host.
However, Le Nerriec teaches wherein the preset threshold is related to an air duration of the second data transmitted from the first device to the host [paragraphs 0035, 0066, 0087, 0088, wherein the preset threshold is related to an air duration of the second data transmitted from the first device to the host].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the system described in Ennis by including a preset threshold as taught by Le Nerriec because it would provide the Ennis's system with the enhanced capability of optimizing the media consumption experience for the user [Le Nerriec, paragraph 0034].

As per claim 5, Ennis discloses the system of claim 3, 
wherein the host further configured to determine the time T2 greater than or equal to (time T1 +2*A1), the A1 is an air duration of the second data transmitted from the first device to the host, the preset threshold is 2*A1 [fig. 2, 6, col. 6, lines 1-42, col. 7, lines 1-57, wherein the host further configured to determine the time T2 greater than or equal to (time T1 +2*A1), the A1 is an air duration of the second data transmitted from the first device to the host, the preset threshold is 2*A1 (T2 =T1 +T3 -T4 +r)].

As per claim 6, Ennis discloses a data processing method performed by a host of a time synchronization system, the synchronization system further comprising a first device and a second device [fig. 6, col. 2, lines 42-67, col. 6, lines 1-52, a time synchronization system, comprising a host, a first device and a second device (console 16, site A, site B)], wherein each of the host, the first device and the second device has a time system respectively, the method comprising: 
fig. 6, Abstract, col. 3, lines 5-19, col. 5, lines 21-52, col. 6, lines 1-52, acquiring a time T2 from a control command (Console 16 begins the coordination of arrival and departure times; console configures and triggers probes 12, 13 to start capturing and processing data)], wherein the time T2 at which the first device sends a first signal to the second device [col. 5, lines 21-52, col. 6, lines 1-52, wherein the time T2 at which the first device sends a first signal to the second device (matching of the unique identifiers gives the packet's departure and arrival times at the monitoring points; T1 represents the departure time stamp from monitor point Am)], 
receiving first data carrying a time T3 sent from the second device [col. 6, lines 38-52, col. 7, lines 1-57, receiving first data carrying a time T3 sent from the second device (arrival time stamp T2 at monitor point Bm)], wherein the time T3 is the time at which the second device receives the first signal sent from the first device [fig. 6, col. 5, lines 21-49, wherein the time T3 is the time at which the second device receives the first signal sent from the first device (after the probes 12, 13 collect data in their respective buffers, the collected data is sent to console 16 for processing)]; 
determining a system time difference between the time systems [fig. 6, col. 6, lines 37-52, col. 7, lines 1-57, determining a system time difference between the time systems (console 16 … calculate the round-trip delay or travel time)] corresponding to the first device and the second device, according to the time T2, the time T3, and a preset AIR [col. 6, lines 37-52, col. 7, lines 1-57, corresponding to the first device and the second device according to the time T2, the time T3, and a preset AIR (console 16 which internally stores and analyzes the processed data to produce the round-trip delay or travel time measurement; timestamp and packet identifier are generated and stored in a table; dAB represents a delay in traveling from monitor point Am to monitor point Bm (fixed duration); T1 represents the departure time stamp from monitor point Am (T2); T2 represents the arrival time stamp at monitor point Bm (T3))], wherein the AIR is a fixed duration of the first signal transmitted from the first device to the second device [col. 6, lines 37-52, col. 7, lines 1-57, wherein the AIR is a fixed duration of the first signal transmitted from the first device to the second device (dAB represents a delay in traveling from monitor point Am to monitor point Bm (fixed duration))].
Ennis discloses communication paths between the devices (site A, site B, and console 16) [fig. 6, col. 2, lines 42-67]. Ennis does not explicitly disclose wherein the first signal is a signal that transmitted in the wireless channel with a fixed duration. 
However, Le Nerriec teaches a time synchronization system, comprising a host, a first device and a second device, each of the host, the first device and the second device has a time system [fig. 3, paragraphs 0024, 0048, 0051, a time synchronization system, comprising a host, a first device and a second device, each of the host, the first device and the second device has a time system (system 100 for outputting synchronized media content over a network; system 100 includes a controller output device 110, and one or more receiver output devices 120, 130, 140)] respectively; 
acquiring a time T2 from a control command [fig. 1, paragraph 0030-0033, according to a control command sent from the host (the time values 141 to provide a reference clock)], wherein the time T2 at which the first device sends a first signal to the second device, the first signal is a signal that transmitted in the wireless channel with a fixed duration [fig. 1, paragraphs 0024, 0052, 0053, 0063, 0081, wherein the time T2 at which the first device sends a first signal to the second device, the first signal is a signal that transmitted in the wireless channel with a fixed duration (output devices 110, 120, 130 and 140 are connected on the wireless network through use of one or more wireless connections; the output devices (e.g., 120, 130, 140) of the network 101 can be acoustically configured or otherwise arranged so that each output device outputs audio content for a particular channel)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Ennis by including a signal that transmitted in the wireless channel with a fixed duration as taught by Le Nerriec because it would provide the Ennis's method with the enhanced capability of optimizing the media consumption experience for the user [Le Nerriec, paragraph 0034].

As per claim 7, Ennis discloses the method of claim 6, further comprising: 
prior to acquiring a time T2, sending the control command to the first device, which is configured to instruct the first device to send the first signal to the second device at time T2 [fig. 2, 6, col. 3, lines 5-19, prior to acquiring a time T2, sending the control command to the first device, which is configured to instruct the first device to send the first signal to the second device at time T2 (console configures and triggers probes 12, 13 to start capturing and processing data)].

As per claim 8, Ennis discloses the method of claim 7, further comprising: 
prior to sending the control command to the first device, receiving second data sent from the first device, wherein the second data carries information of a time T1 which fig. 2, 6, col. 5, lines 21-50, col. 6, lines 38-52, prior to sending the control command to the first device, receiving second data sent from the first device, wherein the second data carries information of a time T1 which is a local time of the first device at which the first device sends the second data to the host (console configures and triggers probes 12, 13 to start capturing and processing data)]; 
Ennis discloses the use of a threshold [col. 6, lines 1-52]. Ennis does not explicitly disclose the host further configured to determine the time T2 according to a preset threshold and the time T1, the time that the first device receives the control command sent from the host does not exceed the time T2.
However, Le Nerriec teaches determine the time T2 according to a preset threshold and the time T1, the time that the first device receives the control command sent from the host does not exceed the time T2 [paragraphs 0035, 0066, 0087, 0088, determine the time T2 according to a preset threshold and the time T1, the time that the first device receives the control command sent from the host does not exceed the time T2 (detect when the difference between the timestamp of individual frames in the media content data 143 and the master clock maintained by that device exceeds a predetermined threshold)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Ennis by including a preset threshold as taught by Le Nerriec because it would provide the Ennis's method with the enhanced capability of optimizing the media consumption experience for the user [Le Nerriec, paragraph 0034].

As per claim 9, Ennis discloses the method of claim 8, Ennis does not explicitly disclose wherein the preset threshold is related to an air duration of the second data transmitted from the first device to the host.
However, Le Nerriec teaches wherein the preset threshold is related to an air duration of the second data transmitted from the first device to the host [paragraphs 0035, 0066, 0087, 0088, wherein the preset threshold is related to an air duration of the second data transmitted from the first device to the host].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Ennis by including a preset threshold as taught by Le Nerriec because it would provide the Ennis's method with the enhanced capability of optimizing the media consumption experience for the user [Le Nerriec, paragraph 0034].

As per claim 10, Ennis discloses the method of claim 8, wherein determining the time T2 according to a preset threshold and the time T1, comprises: 
determining the time T2 greater than or equal to (time T1 +2*A1), wherein the A1 is an air duration of the second data transmitted from the first device to the host, the preset threshold is 2*A1 [fig. 2, 6, col. 6, lines 1-42, col. 7, lines 1-57, determining the time T2 greater than or equal to (time T1 +2*A1), wherein the A1 is an air duration of the second data transmitted from the first device to the host, the preset threshold is 2*A1 (T2 =T1 +T3 -T4 +r)].

As per claim 11, Ennis discloses a data processing method performed by a first device of a time synchronization system, the synchronization system further comprising a host and a second device [fig. 6, col. 2, lines 42-67, col. 6, lines 1-52, a time synchronization system, comprising a host, a first device and a second device (console 16, site A, site B)], wherein each of the host, the first device and the second device has a time system respectively, the method comprising: 
sending a first signal to the second device at a local time T2 according to a control command sent from the host [col. 5, lines 21-52, col. 6, lines 1-52, sending a first signal to the second device at a local time T2 according to a control command sent from the host (matching of the unique identifiers gives the packet's departure and arrival times at the monitoring points; T1 represents the departure time stamp from monitor point Am)], the fixed air duration consumed by the first device to transmit the first signal is AIR, so as to determining, by the host, a system time difference between the time systems [fig. 6, col. 6, lines 37-52, col. 7, lines 1-57, determining, by the host, a system time difference between the time systems (console 16 … calculate the round-trip delay or travel time)] corresponding to the first device and the second device according to the time T2, a time T3 and the AIR [col. 6, lines 37-52, col. 7, lines 1-57, corresponding to the first device and the second device according to the time T2, a time T3 and the AIR (console 16 which internally stores and analyzes the processed data to produce the round-trip delay or travel time measurement; timestamp and packet identifier are generated and stored in a table; dAB represents a delay in traveling from monitor point Am to monitor point Bm (fixed duration); T1 represents the departure time stamp from monitor point Am (T2); T2 represents the arrival time stamp at monitor point Bm (T3))], wherein the time T3 is the col. 6, lines 38-52, col. 7, lines 1-57, wherein the time T3 is the time at which the second device receives the first signal sent from the first device (arrival time stamp T2 at monitor point Bm)].
Ennis discloses communication paths between the devices (site A, site B, and console 16) [fig. 6, col. 2, lines 42-67]. Ennis does not explicitly disclose wherein the first signal is a signal that transmitted in the wireless channel with a fixed duration. 
However, Le Nerriec teaches a time synchronization system, comprising a host, a first device and a second device, each of the host, the first device and the second device has a time system respectively [fig. 3, paragraphs 0024, 0048, 0051, a time synchronization system, comprising a host, a first device and a second device, each of the host, the first device and the second device has a time system respectively (system 100 for outputting synchronized media content over a network; system 100 includes a controller output device 110, and one or more receiver output devices 120, 130, 140)]; 
send a first signal … according to a control command sent from the host [fig. 1, paragraph 0030-0033, according to a control command sent from the host (the time values 141 to provide a reference clock)], … the first signal is a signal that transmitted in the wireless channel with a fixed duration [fig. 1, paragraphs 0024, 0052, 0053, 0063, 0081, the first signal is a signal that transmitted in the wireless channel with a fixed duration (output devices 110, 120, 130 and 140 are connected on the wireless network through use of one or more wireless connections; the output devices (e.g., 120, 130, 140) of the network 101 can be acoustically configured or otherwise arranged so that each output device outputs audio content for a particular channel)]. 
Le Nerriec, paragraph 0034].

As per claim 12, Ennis discloses the method of claim 11, further comprising: 
prior to sending a first signal to the second device, receiving the control command sent from the host, which is configured to instruct the first device to send a first signal to the second device at time T2 [fig. 2, 6, col. 3, lines 5-19, prior to sending a first signal to the second device, receiving the control command sent from the host, which is configured to instruct the first device to send a first signal to the second device at time T2 (console configures and triggers probes 12, 13 to start capturing and processing data)].

As per claim 13, Ennis discloses the method of claim 11, further comprising: 
prior to receiving the control command sent from the host, sending second data carrying a time T1 to the host, wherein the time T1 is a local time of the first device at which the first device sends the second data to the host [fig. 2, 6, col. 5, lines 21-50, col. 6, lines 38-52, prior to receiving the control command sent from the host, sending second data carrying a time T1 to the host, wherein the time T1 is a local time of the first device at which the first device sends the second data to the host (console configures and triggers probes 12, 13 to start capturing and processing data)].

As per claim 14, Ennis discloses the method of claim 13, Ennis discloses the use of a threshold [col. 6, lines 1-52]. Ennis does not explicitly disclose wherein the time T2 is determined according to a preset threshold and the time T1, and the preset threshold is related to an air duration of the second data transmitted from the first device to the host.
However, Le Nerriec teaches determine the time T2 according to a preset threshold and the time T1 [paragraphs 0035, 0066, 0087, 0088, determine the time T2 according to a preset threshold and the time T1 (detect when the difference between the timestamp of individual frames in the media content data 143 and the master clock maintained by that device exceeds a predetermined threshold)], and the preset threshold is related to an air duration of the second data transmitted from the first device to the host [paragraphs 0035, 0066, 0087, 0088, wherein the preset threshold is related to an air duration of the second data transmitted from the first device to the host].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve upon the method described in Ennis by including a preset threshold as taught by Le Nerriec because it would provide the Ennis's method with the enhanced capability of optimizing the media consumption experience for the user [Le Nerriec, paragraph 0034].

As per claim 15, Ennis discloses the method of claim 14, 
wherein the time T2 determined is greater than or equal to (time T1 +2*A1), wherein the A1 is an air duration of the second data transmitted from the first device to the host, the preset threshold is 2*A1 [fig. 2, 6, col. 6, lines 1-42, col. 7, lines 1-57, wherein the time T2 determined is greater than or equal to (time T1 +2*A1), wherein the A1 is an air duration of the second data transmitted from the first device to the host, the preset threshold is 2*A1 (T2 =T1 +T3 -T4 +r)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469